MEMORANDUM **
Appellant William McDowell appeals from the 175-month sentence imposed following remand for resentencing after this Court affirmed his convictions for felon-in-possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), violent felon-in-possession of body armor, in violation of 18 U.S.C. § 931(a)(2), possession of cocaine base with intent to distribute, in violation of 21 U.S.C § 841(a)(1), and witness tampering, in violation of 18 U.S.C. § 1512(b)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
McDowell contends that his sentence is unreasonable because the district court failed to adequately consider his troubled childhood, his rehabilitation following his initial sentencing, and his disavowal of his previous gang affiliations. A review of the record at sentencing reveals that these contentions are without merit. See United States v. Carty, 520 F.3d 984, 994-95 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.